DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-7 are pending and currently under consideration for patentability.    
Claim Objections
Claim 1 is objected to because of the following informalities: “polytheylene” is spelled incorrectly and should be corrected to “polyethylene”.  Appropriate correction is required.
Claim 6 and 7 are objected to because of the following informalities: the claims recite “includes a pair of tabs integral there with an positioned opposite one another along a longitudinal edge”. This is not clear, nor grammatically correct and should be amended to read properly.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 20200375811 A1) in view of Rosati (US 20190110935 A1).
Regarding Claim 1, Newman teaches a hygiene pad (100, absorbent hygienic pad) (figure 1) comprising:
 a proximal non-woven top sheet (top layer, 110)( paragraph 0042); 
a first air laid paper layer (air laid layer, 140) (paragraph 0032); 
a polymer layer distal to set first air laid paper layer (polymer layer, 150)(figure 1) (paragraph 0042); 
a second air laid paper layer distal to send polymer layer (paragraph 0032); 
a polyethylene bottom layer (bottom layer, 160) (paragraph 0024).
	However Newman fails to teach a graphene layer distal to said nonwoven top sheet.  Rosati teaches an absorbent (absorbent, 10) that may be used in a feminine pad context (paragraph 0066). Rosati teaches a graphene layer distal (filler, paragraph 0076) to said top sheet (top sheet, 26).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hygiene pad of Newman to include a graphene layer similar to that disclosed by Rosati in order to provide the hygiene pad with a breathable fabric having known fillers, as suggested by Rosati in paragraph [0076].
Regarding Claim 3, Newman teaches the hygiene pad of claim 1.  However Newman fails to teach wherein said graphene layer is a fabric having graphene disposed therein.  Rosati teaches wherein said graphene layer is a fabric having graphene disposed therein  (filler, paragraph 0076). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hygiene pad of Newman to include a graphene layer similar to that disclosed by Rosati in order to provide the hygiene pad with a breathable fabric having known fillers, as suggested by Rosati in paragraph [0076].
Regarding Claim 4, Newman teaches the hygiene pad of claim 1.  However Newman fails to teach wherein said graphene layer is a fabric having graphene infused within fibers of said fabric.  Rosati teaches wherein said graphene layer is a fabric having graphene infused within fibers of said fabric  (filler, paragraph 0076).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hygiene pad of Newman to include a graphene layer similar to that disclosed by Rosati in order to provide the hygiene pad with a breathable fabric having known fillers, as suggested by Rosati in paragraph [0076].
Regarding Claim 6, Newman teaches the hygiene pad of claim 1.  However Newman fails to teach wherein said proximal non-woven top sheet includes a pair of tabs integral there with an positioned opposite one another along a longitudinal edge.  Rosati teaches wherein said proximal non-woven top sheet includes a pair of tabs (42, back ears) integral there with an positioned opposite one another along a longitudinal edge (figure 1). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to add a pair of tabs  Newman similar to that disclosed by Rosati so that the  tabs may acts as fasteners to clothes (as motivated by Rosati, paragraph 0069).
Regarding Claim 7, Newman teaches the hygiene pad of claim 1.  However Newman fails to teach wherein said polyethylene bottom layer includes a pair of tabs integral there with an positioned opposite one another along a longitudinal edge.  Rosati teaches wherein said polyethylene bottom layer includes a pair of tabs (47, front ears) integral there with an positioned opposite one another along a longitudinal edge (figure 1). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to add a pair of tabs  Newman similar to that disclosed by Rosati so that the  tabs may acts as fasteners to clothes (as motivated by Rosati, paragraph 0069).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 20200375811 A1) in view of Rosati (US 20190110935 A1) , as applied to claim 1 above, and further view of Silver (US 20200368410 A1).
Regarding Claim 2, Newman in view of Rosati teaches the hygiene pad of claim 1. However Newman and Rosati fail to teach wherein said polymer layer distal to set first air laid paper layer is sodium polyacrylate.  Silver teaches an absorbent for waste removal (paragraph 0009) wherein said polymer layer is sodium polyacrylate (paragraph 0084)(Figure 1E).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the polymer layer of Newman in view of Rosati so that the layer is sodium polyacrylate similar to that disclosed by Silver so that the layer encourages evaporation of liquid (as motivated by Silver, paragraph 0084).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 20200375811 A1) in view of Rosati (US 20190110935 A1) , as applied to claim 1 above, and further view of Ling (CN 112618165A).
Regarding Claim 5, Newman teaches the hygiene pad of claim 1.  However, Newman and Rosati fail to teach wherein said graphene layer includes graphene chips.  Ling teaches a sanitary napkin (technical field) comprising a graphene layer that includes graphene chips (summary of invention, paragraph 2) Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the graphene layer of Newman in view of Rosati so that the layer includes graphene chips similar to that disclosed by Ling in order to not only achieve fast liquid absorption and absorption of peculiar smell, but also has the effects of being anti-inflammatory and anti-bacterial (as motivated by Ling page 2, paragraph 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20210030601 A1, US 20180140469 A1, and US 20170202714 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATE ELIZABETH STRACHAN/               Examiner, Art Unit 3781                                                                                                                                                                                         
/ANDREW J MENSH/               Primary Examiner, Art Unit 3781